Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 283,285,287-296,299-306 are allowed and remembered as claims 1-20. The original Claims 284,286,297,298 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 283, 
A system for detecting misplaced items in an establishment, the system comprising: at least one processor configured to: receive from at least one reader in the establishment, identification signals of identification tags read by the at least one reader, wherein the identification tags are associated with items in the establishment and wherein at least one identification tag is configured to operate in a first transmission mode when the at least one identification tag receives energy in a first frequency; and operate in a second transmission mode when the at least one identification tag receives energy in a second frequency that is higher than the first frequency, wherein the first transmission mode differs from the second transmission mode in at least -2-Application No.: 17/063,872 Attorney Docket No.: 15043.0016-00000 one of a repetition period of a transmitted signal, a transmission power level, or data content of the transmission; determine current locations of the identification tags based on at least one of an amplitude, a phase, an angle of arrival, or a time of arrival of the received identification signals; record in at least one data structure the current locations of the identification tags; access in the at least one data structure a designated location in the establishment for each of the identification tags; determine, by comparing the current locations of the identification tags with the designated locations of the identification tags, a particular identification tag with a current location that differs from the designated location of the particular identification tag; and generate a notification signal when the current location of the particular identification tag does not match the designated location of the particular identification tag.
As per claim 296, 
A system for reporting a location of items in an establishment, the system comprising: at least one processor configured to: receive from at least one reader in the establishment, identification signals of identification tags read by the at least one reader, wherein the identification tags are associated with a plurality of items in the establishment and wherein at least one identification tag is configured to: operate in a first transmission mode when the at least one identification tag receives energy in a first frequency; and operate in a second transmission mode when the at least one identification tag receives energy in a second frequency that is higher than the first frequency, wherein the first transmission mode differs from the second transmission mode in at least one of a repetition period of a transmitted signal, a transmission power level, or data content of the transmission; -6-Application No.: 17/063,872 Attorney Docket No.: 15043.0016-00000 determine current locations of the identification tags based on at least one of an amplitude, a phase, an angle of arrival, or a time of arrival of the received identification signals; record in at least one data structure the current locations of the identification tags; receive a query for a location of a particular item of the plurality of items in the establishment; identify the location of the particular item based on an association between the particular item and a particular identification tag and the current location of the particular identification tag; and display, on a graphical user interface, the location of the particular item to a user, wherein displaying the location includes at least one of displaying an indication of the current location of the particular identification tag on a map, displaying directions to the current location of the particular identification tag, or displaying a name associated with the current location of the particular identification tag.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Curtat et al. (US 2016/0148150) shows a system for managing a collection of objects, for example in a store, employing identification tags (RFID) assigned to object (O) locations and individual labels (ID-O) associated with the objects.   Shafer et al. (US 2006/0273902), Shanks et al. (US 2005/0174239) or Heinrich et al. (US 5,850,181) shows the first frequency is different from the second frequency wherein the first frequency and the second frequency provide energy to the RFID tag. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 283 and 296, respectively, including: 
at least one identification tag is configured to operate in a first transmission mode when the at least one identification tag receives energy in a first frequency; and operate in a second transmission mode when the at least one identification tag receives energy in a second frequency that is higher than the first frequency, wherein the first transmission mode differs from the second transmission mode in at least -2-Application No.: 17/063,872 Attorney Docket No.: 15043.0016-00000 one of a repetition period of a transmitted signal, a transmission power level, or data content of the transmission; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689